Citation Nr: 1145474	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-25 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher evaluation than 10 percent for mitral valve prolapse with bradycardia, residuals of endocarditis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from January 1994 to April 2001.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, continuing the existing assigned                10 percent disability rating for mitral valve prolapse with bradycardia, residuals of endocarditis. 

A Travel Board hearing was previously held in June 2010, and a transcript of the proceeding is of record. Thereafter, in August 2010, the Board remanded the case for additional development, to primarily consist of ordering a new VA Compensation and Pension examination. After completion of the requested development, the case has since been returned to the Board for an appellate disposition. 


FINDING OF FACT

The Veteran's mitral valve prolapse with bradycardia does not involve a workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.


CONCLUSION OF LAW

The criteria are not met for a higher rating than 10 percent for mitral valve prolapsed with bradycardia, residuals of endocarditis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.100, 4.104, Diagnostic Code 7001 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

Through the VCAA notice correspondence dated from January 2007, the RO/AMC notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the January 2007 VCAA notice correspondence was issued prior to the RO rating decision adjudicating the Veteran's claim, and therefore comported with the standard for timely notice. 

The RO (and the Appeals Management Center (AMC), following the Board's prior remand) has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining extensive VA outpatient records, and arranging for the Veteran to undergo VA Compensation and Pension examinations. See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of her claim, the Veteran provided several personal statements. She testified during a Travel Board hearing. 
There is no indication of any further available relevant evidence or information that has not yet already been obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected condition of mitral valve prolapse with bradycardia, as residuals of endocarditis has been rated under provisions of             38 C.F.R. § 4.104, Diagnostic Code 7099-7001, for an unspecified cardiovascular disorder evaluated under the provisions for endocarditis. 

A claim for increased rating was filed in September 2006.

Under Diagnostic Code 7001, a 10 percent rating is warranted where a workload of greater than seven METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. A 30 percent rating is warranted where there is a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. An evaluation of 60 percent is assigned for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A higher 100 percent disability evaluation is warranted for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R.  § 4.104.

A note to the rating criteria defines one "MET" (metabolic equivalent) as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

In addition to the preceding rating criteria, VA revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, to consist of those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006. See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100. The revised regulation contains the following new provisions: (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.           (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

The Veteran underwent a May 2007 VA Compensation and Pension examination relevant to this claim during which she described a history in-service of shortness of breath, and having been diagnosed with bradycardia after undergoing an EKG. Mitral valve prolapse was also diagnosed after further testing. The course since onset was described as stable. The Veteran indicated having previously been given two medications to increase heart rate. There was no treatment at that time.             The Veteran denied having a history of hospitalization or surgery, trauma to the heart, cardiac neoplasm, myocardial infarction, congestive heart disease, rheumatic heart disease, or hypertensive heart disease. There was a history of endocarditis, with an onset in October 2000, mild in severity. There was no continuous medication required. There was a reported monthly history of syncope, daily history of fatigue, monthly history of angina, daily history of dizziness, and presence of dyspnea on exertion. A physical exam was completed, indicating heart sounds present at S1 and S2, heart rhythm regular, and murmur absent. The diagnosis given was bradycardia, and mitral valve prolapse. The impact of the condition occupationally was described as weakness or fatigue, and getting tired easily with frequent movements. 

Records of VA outpatient treatment reflect that in January 2008 the Veteran underwent an exercise cardiolite stress test. The Veteran was capable of exercising to a level which represented a maximal workload of 11.30 METS. The impression of the study was that myocardial perfusion imaging and the exercise stress test were within normal limits with no evidence of ischemia or infarction. Functional capacity was determined to be normal, and there were no cardiac arrhythmias. 

In her April 2008 VA Form 9 (Substantive Appeal to the Board), the Veteran indicated that she had been medically released from service for severe asthma, and an enlarged heart with an irregular heartbeat. She stated that she regularly experienced fatigue and dizziness, not related to blood sugar levels.

Upon VA re-examination in September 2010, the Veteran reported no hospitalization for a cardiovascular condition to date. She indicated that she previously took medication for a time for symptoms with the cardiac irregularity, but this was discontinued in 2003. The only medication that could be considered cardiac now was a daily aspirin. The Veteran complained of fatigue and dizziness still. She indicated that just household chores caused significant fatigue, and that at the end of her work day as a single parent and a school teacher she was exhausted, which she considered abnormal. Her complaints of dizziness were orthostatic at times. There were some episodes of syncope in 2005. She subsequently wore a Holter monitor and had a tilt table test, which were both normal. The Veteran stated that if she had a period of dizziness and she rested and ate these episodes seemed to resolve, and noted that the symptoms might or might not be associated with exertion. There was no reported history of myocardial infarction, rheumatic fever, hypertension, hypertensive heart disease, congestive heart failure, or other heart disease. There was a positive history of heart rhythm disturbance, valvular heart disease including prosthetic valve, angina, dizziness, syncope, fatigue, and dyspnea. No continuous medication for heart disease was utilized. On physical exam, there was no evidence of congestive heart failure, or pulmonary hypertension. Heart sounds S1 and S2 were present. There were no extra heart sounds. Heart rhythm was regular. A stress test was conducted during which the Veteran completed a maximal workload of 13.2 METS. The impression of the study was normal. Also, an EKG was normal. EKG further determined that heart size was normal, the left ventricular chamber was within normal limits, and left ventricular function was normal with an ejection fraction of 56 percent. There was a small amount of pericardial effusion. Meanwhile, a chest x-ray showed no acute disease. 

The diagnosis given was mitral valve regurgitation that was minimal and not symptomatic, with no treatment at all for this condition. The VA examiner further indicated that the Veteran's heart rate appeared normal and showed no bradycardia. To the extent there was limitation upon the ability to exercise, this was not related to a cardiac condition, but to unrelated asthma. 

Having reviewed these findings objectively and with consistent application of the rating criteria, the Board finds that no more than the existing assigned 10 percent disability evaluation is warranted. The applicable rating criteria under       Diagnostic Code 7001 expressly provide that the next higher 30 percent rating corresponds to when there is a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. See 38 C.F.R. § 4.104. Considering the medical evidence before the Board, none of these constituent provisions of the rating criteria have been met. To this effect, a January 2008 exercise stress test revealed a maximal exercise workload of 11.30 METS -- well beyond the threshold range of five to seven METS required to establish the higher rating sought. The September 2010 VA examination results revealed a maximal workload of 13.2 METS, representing an even higher capacity for cardiovascular functioning on an exercise test. Meanwhile, under the second means of demonstrating entitlement under the rating criteria, clinical evidence of cardiac hypertrophy or dilatation, none was found on EKG or chest x-ray on VA exam in September 2010, as both studies were entirely normal. The EKG study in particular determined that heart size was normal, and that the left ventricular chamber was within normal limits. As such, literally applying the relevant rating criteria, there is no immediately apparent basis for an increased rating. 

In this regard, the Board also observes that the criteria for a 60 percent evaluation encompass where there is left ventricular dysfunction with an ejection fraction of  30 to 50 percent, but objective studies have verified left ventricular ejection fraction at well above 50 percent. Nor for that matter does the Veteran manifest congestive heart failure, which may be considered as demonstrative of a 100 percent evaluation. 

The general history of the symptomatology shown would appear also consistent with a partial improvement of the Veteran's cardiovascular condition, in that she no longer directly has the condition of endocarditis, and the manifestation of bradycardia. The Veteran stopped taking any medication for a heart condition            in 2003. The September 2010 VA examiner further commented that there were no signs of bradycardia. The Board acknowledges the Veteran's testimony of intermittent fatigue, dizziness, and even episodes of syncope. To the extent these may be manifestations of or associated in any way with service-connected disability, however, the rating criteria is clear in indicating that such symptoms must also correspond to a decrease in exercise tolerance levels as measured in reduced METS in order to correspond to an increased rating. Moreover, the September 2010 VA examiner considered many of these symptoms as specifically affecting ability to exercise, and attributed them to unrelated asthma, not a cardiovascular condition. 
It follows that under the provisions of the VA rating schedule an evaluation higher than 10 percent is not assignable. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's cardiovascular condition presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough,  and she does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that her service-connected disability under evaluation has caused her marked interference with employment, meaning above and beyond that contemplated by her current schedular rating. She remains employed on a full-time basis, and the September 2010 VA examiner discounted any impact upon employability from this service-connected disability. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in              38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for mitral valve prolapse with bradycardia, residuals of endocarditis. This determination takes into full account the potential availability of any "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski,          1 Vet. App. 49, 55 (1990).     


ORDER

A higher evaluation than 10 percent for mitral valve prolapse with bradycardia, residuals of endocarditis, is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


